NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-50007

                Plaintiff-Appellee,             D.C. No. 3:14-cr-03261-LAB

 v.
                                                MEMORANDUM*
JORGE LUIS AUSENCIO GIL-
VELASQUEZ, a.k.a. Jorge Luis
Ausencion Gil-Velasquez,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      Jorge Luis Ausencio Gil-Velasquez appeals from the district court’s

judgment and challenges the 90-month sentence imposed upon remand following

his guilty-plea conviction for importation of methamphetamine, in violation of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
21 U.S.C. §§ 952 and 960. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Gil-Velasquez contends that the district court misinterpreted and misapplied

the minor role Guideline, U.S.S.G. § 3B1.2, in denying his request for a minor role

reduction. We review the district court’s interpretation of the Guidelines de novo,

and its application of the Guidelines to the facts for abuse of discretion. See

United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017) (en banc).

      The district court carefully considered the five factors under the amended

Guideline, as well as other relevant factors, in determining that Gil-Velasquez was

not “substantially less culpable than the average participant.” U.S.S.G. § 3B1.2

cmt. n.3(A), (C); United States v. Quintero-Leyva, 823 F.3d 519, 523 (9th Cir.

2016) (“[B]ecause the factors set forth in the Amendment are non-exhaustive, a

district court may also consider other reasons for granting or denying a minor role

reduction.”). Furthermore, the court properly compared him to his co-participants

in the offense. See Quintero-Leyva, 823 F.3d at 523. Finally, contrary to Gil-

Velasquez’s contention, the court did not rely on United States v. Hurtado, 760
F.3d 1065 (9th Cir. 2014), in a manner that was inconsistent with the amended

Guideline. In light of the totality of the circumstances, including Gil-Velasquez’s

three prior drug crossings, the district court did not abuse its discretion in denying

the reduction. See U.S.S.G. § 3B1.2 cmt. n. 3(C).


                                           2                                      17-50007
       Gil-Velasquez also argues that the 90-month sentence is substantively

unreasonable because the court failed to weigh the 18 U.S.C. § 3553(a) factors

appropriately and relied excessively on deterrence as a reason for the sentence.

The district court did not abuse its discretion. See Gall v. United States, 552 U.S.
38, 51 (2007). The below-Guidelines sentence is substantively reasonable in light

of the section 3553(a) sentencing factors and the totality of the circumstances. See

Gall, 552 U.S. at 51; United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th

Cir. 2009) (“The weight to be given the various factors in a particular case is for

the discretion of the district court.”).

       AFFIRMED.




                                           3                                   17-50007